Title: From James Madison to Alexander J. Dallas, 10 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 10. 1815
                    
                    I now return the General Report of the Military Board on the organization of the Army. I have not found among the officers retained some whose merits I had supposed, would have placed them on the list of selections; but I have great confidence in the intelligence & dispositions of the Board, & am ready to presume that those preferred have titles to distinction better known to them, than to me; or that there may be objections known to them & not to me, agst. some who had attracted my attention. It may have

happened also that some of these did not chuse to be included in the peace Establishment.
                    A very anxious desire was expressed to me by the Ex. Govr. Sevier, of the H. of Reps, that his kinsman, Col: 1st. Rif. Regt. should be retained in the service. As his present position must have marked him for consideration, I take for granted, that his comparative pretensions were deficient; especially as I understood that the solicitude of his uncle expressed his own, and that of course his omission was not his own choice.
                    The letter from Col: Owens & Majr. Taylor is herewith returned. Of the former, I know only that his general Standing & Connexions in Kentucky are respectable. Whatever merit he may have in his profession I should suppose, that it could not justify the dissatisfaction he expresses. As to Majr. Taylor, if there be no flaws in his character which have not come to my knowledge, I do not believe that a continuance of him in his present rank would have warranted just complaint in others. He was, if I mistake not a Capt: at the commencement of the war; and the first officer that was breveted. The defence of Fort Harrison that led to it, tho’ on an obscure theatre, has probably, not been exceeded in brilliancy by any affair, that has occurred. The circumstances of it, put to the severest trial, the military qualities of the commanding officer, and it appeared that the result was conspicuously favorable to him. But for the haste in which many subsequent appts were made, and particularly those to the new Rifle Regts. the view in which he stood, would have obtained for him a higher grade. If the door be not too far closed, which may perhaps be the case, and there be no deficiencies of any sort in his title, it may be worth your while to recur, to the account given of the attack of Fort Harrison. I wish not to be understood however as pressing a revision of the selections, unless a change can be conveniently & satisfactorily made. Will you be so good also as to advert to the case of Chs. Todd, who was in Govr. Harrison’s family. I do not know how he stands in comparison with others, nor whether it is his desire to be retained. He was understood to be much in favor with Genl. Harrison. My personal acquaintance with his friends, will lead them to expect whatever attention may be justly & fairly due to him.
                    In restricting myself to the number & nature of the observations made I give a proof of my reliance on the better information & the judgment of others, and that I am prepared to pay every attention to such suggestions from yourself as may be comprized in the general Report you are preparing.
                    I can say nothing of my own knowledge of Majr. Gardner. If the opinion of Genl. B. has agst. it, that of the other officers you name, and no conspicuous achievement be referred to, I see no grounds on which he ought to be preferred to Butler.
                    I believe I have already expressed my concurrence in the expediency of

retaining the adjutant & Insp. Genl: and such of the Garrison Surgeons & S. mates, as may be requisite.
                    With respect to the Hospital Surgeons, I have nothing to add to my remarks on that part of the report of the Board, unless it be that if there should be a hospital contemplated at or in the vicinity of Washington, I wish that Docr. Elzey may be selected for it. My personal knowledge of him suggests this intimation in his favor.
                    The Report recd. this morning & returned, on the distribution of the troops, appears to be founded on a judicious view of the subject. I should not have disapproved a larger provision for Sackets Harbour, and some artillery force for Detroit. You are right in reserving for Jackson a revision of the Southern disposition. He will probably think more due to the security of New Orleans. Provision for a Fort co-operating with Plaquemine, will be entitled to consideration.
                    The idea of incorporating the Chaplains of Brigades with the Military Academy, might be useful; but is so remote from the legal contemplation of their services, that it must at least lie over for consideration.
                    The change proposed by Genl. Brown, in his letter to you of the 8th. has much to recommend it. It may be well however, to have the opinion of Chauncy & of some others on the subject. The Secretary of the Navy will state to you what has passed on the subject of the Ships building at Sacketts Harbour. The subject is embarrassing in several respects. The remark is applicable in some degree to naval possessions on all the lakes.
                    I requested Mr. Monroe in a letter yesterday, as you will learn from him, to bring into consultation, the question of an immediate reduction of the army, which if approved by the result, you will act upon. My reasons in favor of the measure may in part be collected from a late one to you. They are strengthened by the probable removal of the British troops not only from our limits, but in great degree from Canada also. I shall receive a different opinion of the members of the Cabinet, nevertheless, with a mind open to the reasons for it. I have asked for a consultation also, on the expediency of diplomatic experiments for obviating the tendency of a war in Europe, to renew embarrassments to the U.S. The case of Decatures expedition is another topic for consideration. Affe. respects
                    
                        
                            James Madison
                        
                    
                